PD-0298-15                                     RECEIVED
              RECEIVED IN                                                                 Court of Appeals
      COURT OF CRIMINAL APPEALSNa PD" •
                                                                                            MAR 1 2 2015
               MAR 18 2015                       in the                                       Lisa Matz
                                 COURT OF CRIMINAL APPEALS
                                                                                          Clerk, 5th District
                                               OF TEXAS
             Abel Acosta, Clerk
RICHARD CRUZ                                                                               APPELLANT




THE STATE OF TEXAS                                                                         APPELLEE


                                 MOTION TO EXTEND TIME TO
                      FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

        Now comes Richard Cruz, Appellant in the above styled and numbered cause, and pursuant to

Texas Rules of Appellate Procedure 68.2(c),moves for an extensionof time of 30 days to file a petition for

discretionary review, and for good cause shows the following:

        1.       Followingremand from this Court,the FifthDistrictCourt of Appeals on February 9,2015,

affirmed appellant's conviction in its opinion and judgment in Richard Cruz v. The State of Texas, Case

No. 05-14-00144-CR, (Tex.App.—Dallas, decided February 9, 2015); no motion for rehearing was filed

and the petition for discretionary review is therefore due on March 11, 2015.

        2.       Appellant requests an additional thirty (30) days from the deadline stated above and
                                                                                          FILED IN
Appellant asks this Court to order the petition to be due on or before April tPOQW^eOlRl^iR^ML^F^PP^1

Discretionary Review.                                                                    MAR 20 2£iJ
        3.       No previous extensions have been requested.
                                                                                      Abel Acosta, Cier»v
        4.       The facts relied upon to reasonably explain the need for an extension oftime are as follows:

Appellant is considering to file a petition for discretionary review (PDR). Appellant is currently seeking

legal counsel and may not have sufficienttime to preparethe PDR.




MOTION TO EXTEND TIME TO FILE PETITION FOR DISCRETIONARY REVffiW, Page 1
        WHEREFORE, PREMISES CONSIDERED, Appellantrespectfullyrequests an extension of 30

days, i.e. until April 10, 2015, to file a petition for discretionary review.



                                                    Respectfully submitted,




                                                             Richard Cruz          //
                                                             3534 Bolivar Dr.
                                                             Dallas, Texas 75220
                                                             Telephone: (214) 754-9482

                                                             APPELLANT




                                       CERTIFICATE OF SERVICE


        This is to certify that on March jH[, 2015, a true and correct copy ofthe above and foregoing
document was served upon the State of Texas by U.S. Mail addressed to the Hon. Susan Hawk, Criminal

District Attorney, Attn: Appellant Counsel, 133 N. Riverfront Blvd., Dallas, Texas 75207.



                                                      §\.^(/JhdU\£ Ca^u
                                                    Richard Cruz




MOTION TO EXTEND TIME TO FDLE PETITION FOR DISCRETIONARY REVDZW, Page 2